
	
		II
		112th CONGRESS
		2d Session
		S. 3408
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2012
			Mr. Johanns introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit the Secretary of Energy from enforcing
		  regulations pertaining to certain battery chargers.
	
	
		1.Energy efficiency regulations
			 regarding certain battery chargersThe Secretary of Energy may not finalize,
			 implement, or enforce the proposed rule entitled Energy Conservation
			 Program: Energy Conservation Standards for Battery Chargers and External Power
			 Supplies (77 Fed. Reg. 18478 (March 27, 2012)), or any substantially
			 similar regulation, with respect to product class 7 (as described in the
			 proposed rule).
		
